Exhibit 10.1

AMENDMENT OF SECURITIES PURCHASE AGREEMENT AND

SERIES B UNIT PURCHASE WARRANT

The Securities Purchase Agreement dated April 29, 2008 between Cell
Therapeutics, Inc. (the “Company”) and BAM Opportunity Fund LP (the “Holder”)
and the Series B Unit Purchase Warrant dated April 30, 2008 are hereby amended
as follows, as of June 10, 2008.

WHEREAS, Section 1.1 of such Securities Purchase Agreement provides in relevant
part:

“Series B Convertible Notes” means the 12.50% Series B Convertible Notes of the
Company to be issued under a Trust Indenture between the Company and US Bank
National Association as Trustee, and of like tenor as the Convertible Notes
except for the different issuance date, the absence of an optional redemption
right, a 3-year term, a 12.50% annual interest rate, and a make-whole provision
based on the 3-year term and the 12.50% annual interest rate.

WHEREAS, Section 7 of such Series B Unit Purchase Warrant provides:

Termination if Partial Exercise. If the Holder makes any partial exercise of
this Warrant (other than as required by Section 2.4 of the Purchase Agreement),
then Holder (or any transferee of this Warrant) shall not be allowed to ever
exercise this Warrant again (except upon a Put).

WHEREAS, Section 2.4 of the Securities Purchase Agreement authorizes the Company
to require Holder to exercise the Series B Unit Purchase Warrant to the extent
of $8,000,000, and the Company has given notice of exercise of such right.

WHEREAS, Holder is not now obligated to exercise any further amount of the
Series B Unit Purchase Warrant, but is willing to exercise an additional
$15,000,000 of the Series B Unit Purchase Warrant forthwith if and only if the
amendments provided for herein are effected.

WHEREAS, the Company wishes to induce such further $15,000,000 exercise of the
Series B Unit Purchase Warrant by Holder.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

1. Notwithstanding anything in the Securities Purchase Agreement and the Series
B Unit Purchase Warrants to the contrary, the Securities Purchase Agreement and
the Series B Unit Purchase Warrants are amended to provide that all references
therein to Series B Convertible Notes or 12.50% Series B Convertible Notes
shall, instead of the meaning quoted in the Recitals above, the following
meaning:

“15% Series B Convertible Notes of the Company to be issued under a Trust
Indenture between the Company and US Bank National Association as Trustee, and
of like tenor as the Convertible Notes except for the different issuance date,
the absence of an optional redemption right, a 3-year term, a 15% annual
interest rate, and a make-whole provision based on the 3-year term and the 15%
annual interest rate.”



--------------------------------------------------------------------------------

2. Effective immediately upon exercise of the Series B Unit Purchase Warrant to
the cumulative total extent of at least $23,000,000, Section 7 of the Series B
Unit Purchase Warrant shall be amended to provide in full as follows:

“Effect of Partial Exercise. If the Holder makes any two partial exercises of
this Warrant (after and not including the first $23,000,000 of exercises, which
$23,000,000 includes any amount exercised as required by Section 2.4 of the
Purchase Agreement), then Holder (or any transferee of this Warrant) shall not
be allowed to ever exercise this Warrant again (except upon a Put).”

3. The Holder agrees to exercise the Series B Unit Purchase Warrant to the
cumulative total extent of at least $23,000,000 (including the amount required
by Section 2.4 of the Securities Purchase Agreement ) by no later than June 12,
2008.

4. The Holder agrees not to purport to exercise or convert, before the Company
increases its authorized shares of common stock, any of the derivative
securities which it obtains upon the exercise the Series B Unit Purchase Warrant
as contemplated by Section 3 of this Amendment.

5. The Company shall repay when due on June 15, 2008 (and shall not extend the
maturity date of) all of the Company’s outstanding 5.75% convertible
subordinated notes due June 15, 2008 and 5.75% convertible senior subordinated
notes due June 15, 2008.

6. Except as expressly set forth in this Amendment, the Securities Purchase
Agreement and the Series B Unit Purchase Warrant remain unchanged and in full
force and effect.

 

CELL THERAPEUTICS, INC. By:   /s/ James Bianco BAM OPPORTUNITY FUND LP By:   /s/
Seth Morris

 

2